Citation Nr: 1438399	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for acid reflux.

2. Entitlement to service connection for back disability.

3. Entitlement to service connection for fibromyalgia, to include numbness in left arm, hand, and shoulder.

4. Entitlement to service connection for sinus condition.

5. Entitlement to service connection for hearing loss.

6. Entitlement to service connection for blurring in both eyes.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

9. Entitlement to service connection for cartilage loss in both knees.

10. Entitlement to service connection for gout in ankles and feet

11. Entitlement to service connection for chronic left ankle fracture.

12. Entitlement to service connection for skin condition.

13. Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1978 to October 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issue of service connection for a skin condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

On his August 2009 notice of disagreement, the Veteran raised the issues of entitlement to service connection for headaches and night sweats.  On his March 2011 substantive appeal he stated that he wanted to present evidence of injuries that happened while he was receiving treatment at a VA hospital.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran's acid reflux did not have its onset in service and is not etiologically related to service.

2. The Veteran's back disability did not have its onset in service and is not etiologically related to service.

3. The Veteran does not have fibromyalgia, to include numbness in left arm, hand, and shoulder, that began in service or is etiologically related to service.

4. The Veteran's sinus condition did not have its onset in service and is not etiologically related to service.

5. The Veteran does not have hearing loss for VA disability purposes.

6. The Veteran's blurring in both eyes did not have its onset in service and is not etiologically related to service. 

7. The Veteran does not have sleep apnea.

8. The Veteran does not have PTSD or an anxiety disorder and his depression did not have its onset in service and is not etiologically related to service. 

9. The Veteran does not have cartilage loss in both knees or gout in his ankles and feet.

10. The Veteran's left ankle disability did not have its onset in service and is not etiologically related to service.

11. The Veteran did not have at least 90 days of active service during a period of war as defined for VA benefits purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for acid reflux have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

3. The criteria for service connection for fibromyalgia, to include numbness in left arm, hand, and shoulder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

4. The criteria for service connection for sinus condition have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

5. The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

6. The criteria for service connection for blurring in both eyes have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

7. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

8. The criteria for service connection for acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

9. The criteria for service connection for cartilage loss in both knees have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

10. The criteria for service connection for gout in ankles and feet have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

11. The criteria for service connection for chronic left ankle fracture have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

12. The criteria for establishing basic eligibility for VA nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 1501(4), 1521, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.102, 3.159, 3.203 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

	

	Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In June 2008 the Veteran underwent audiological testing at the VA.  He was diagnosed with sensorineural hearing loss.  However, the auditory thresholds, which were as follows, do not meet the definition of impaired hearing for VA purposes.  The Veteran's speech recognition was 94 percent bilaterally.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
30
35
LEFT
20
10
15
20
30

As the preponderance of the evidence shows the Veteran does not have a hearing loss disability for VA purposes, his claim must be denied.

	Sleep Apnea

Neither the Veteran's VA treatment records nor his service treatment records contain a diagnosis of or complaints of sleep apnea. 

The Board acknowledges the Veteran's claim that he has sleep apnea, but finds that he is not competent to diagnosis himself with such a condition, which by definition occurs while one is asleep and is diagnosed by having a sleep study.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  While he receives VA treatment for numerous other conditions; the VA records make no reference to sleep symptoms or sleep apnea.  

As a preponderance of the evidence is against finding that the Veteran currently has sleep apnea, his claim must be denied.

	Acid Reflux

VA treatment records from 2008 note the Veteran's complaints of gastroesophageal reflux disease (GERD).  However, the Veteran's service treatment records contain no complaints or diagnosis of acid reflux.  In addition, there is no medical evidence for many years following discharge from the military which documents any continuity of symptomatology of gerd symptoms.   

There is further no expert medical opinion of evidence suggesting a connection between the Veteran's service, which ended in 1979, and his current GERD.

The Board acknowledges the Veteran's contention that there is a nexus; however, finds he is not competent to offer such an opinion.  While the Veteran is competent to state what symptoms he feels, the etiology of GERD is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer an opinion as to the etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2013).

As a preponderance of the evidence is against the claim it must be denied.

	Joint/Musculoskeletal Conditions

The Veteran has claimed he is entitled to service connection for a number of joint and musculoskeletal conditions, including a back disability, cartilage loss in both knees; gout in ankles and feet; chronic left ankle fracture; fibromyalgia; and numbness in left arm, hand, and shoulder.

Service treatment records reflect that the Veteran reported injuring his right thigh and knee after a 500 pound safe fell on him in June 1979.  The Veteran's service treatment records contain no other joint or musculoskeletal complaints.

VA treatment records reflect that in July 2008 the Veteran sought treatment for left ankle pain that he reported had been getting worse over the past few years.  He reported he had sprained his ankle badly in 2000 and 2002.  He was diagnosed with os trigonum syndrome, left subtalar joint arthritis, and peroneal tendonitis.  He was also noted to have degenerative joint disease in January 2010.  A December 2010 MRI notes the Veteran has had a 10 year history of pain.  It showed mild medial-sided Achilles tendonopathy and a longitudinal split tear of the peroneal brevis.

Also, VA treatment records reflect that the Veteran reported right shoulder, low back, and left wrist discomfort after falling in January 2010.  A back MRI showed diffuse osteopenia, mild to moderate lumbar instability, mild degenerative facet joints from T12-L4 bilaterally and moderate at L4-S1 on the left, and mild superior bilateral sacroiliitis.

Current treatment records do not reflect that the Veteran has been diagnosed with gout or fibromyalgia.  Further, cartilage loss in his knees and numbness in his left arm are not noted.  

Of the current disabilities the Veteran has been noted to have, specifically in his back and left ankle, the evidence does not indicate that the disabilities began in or are otherwise etiologically related to his service, which ended nearly three decades prior.  Rather, they suggest the Veteran's left ankle disability began after sprains in 2000 and 2002 and his back pain began after a fall in 2010.

The only etiology opinion of evidence is the Veteran's own.  The Board acknowledges his belief that there is a relationship between his current disabilities and his service, but finds that the evidence does not support a finding of service connection.  While the Veteran, as a lay person, is competent to report what symptoms he experiences, such as back pain and left arm numbness he is not competent to diagnose himself with such complex conditions as gout, fibromyalgia, and cartilage loss, which require medical knowledge and testing to diagnose.  Further, he is not competent to opine as to the etiology of those claimed conditions.  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316.

Therefore, the Board finds a preponderance of the evidence is against service connection for back disability, cartilage loss in both knees; gout in ankles and feet; chronic left ankle fracture; fibromyalgia; and numbness in left arm, hand, and shoulder.

	Sinus Condition

The Veteran has contended he should be service connected for a sinus disability.

VA treatment records reflect that the Veteran has been diagnosed with sinusitis; however, the evidence does not support that the condition was either incurred in or caused by his service.

Service treatment records contain no diagnosis of sinusitis.  The only complaint of sinus problems is a May 1979 record in which the Veteran is noted to have sinuses that are tender to the touch among other symptoms.  He was diagnosed with a flu syndrome.  They do not show any chronic sinus condition.  

Thus, the evidence does not support that the Veteran incurred chronic sinusitis in service that has continued to present.  Rather, the suggestion is that he had a single episode of the flu that resolved in service.

To the extent that the Veteran himself has opined there is nonetheless a nexus between his current sinus condition and his service, the Board notes that he has offered no specific theory, and as a lay person, he is not competent to opine as to the etiology of such a condition.  

Therefore, a preponderance of the evidence is against service connection.

	Blurring in both Eyes

The Veteran contends he is entitled to service connection for blurred vision in both eyes.  

Service treatment records contain no complains of vision problems.  VA treatment records show that the Veteran reported a visual disturbance in 2008.

The record does not indicate that the Veteran reported blurred vision since service nor has he offered a specific theory as to how his service caused his current report of blurred vision.  To the extent that the Veteran has opined there is a nexus, the Board finds that as a lay person he is not competent to opine as to such a complicated eye condition.  Finally, to the extent that blurred vision is due to refractive error, such, pursuant to 38 C.F.R. § 3.303(c), is not considered a disease or injury within the meaning of applicable legislation governing the awards of compensation benefits.  Rather, refractive error of the eyes due to such eye disorders as myopia, presbyopia and astigmatism is not a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

Therefore, the Board finds a preponderance of the evidence is against service connection. 

	Psychiatric Condition

The Veteran has claimed service connection for PTSD, anxiety, and depression.  

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA treatment records do not show that the Veteran has been diagnosed with PTSD or anxiety disorder, but do show a diagnosis of depression in addition to substance abuse and alcohol dependence.

However, records do not suggest a connection between the Veteran's depression and his service.  In support of his claim, the Veteran himself stated only that "several incidents occurred during training and the mission."  See July 2008 Statement in Support of Claim.  The Veteran's VA treatment records do not reflect that the Veteran has suggested his current psychiatric condition is related to his service.  The RO has offered to research and attempt to verify any PTSD-related stressors, however, the Veteran did not respond to the RO.  

Further, the Veteran's service treatment records contain no complaint of an acquired psychiatric condition, to include depression.

As the evidence does not support that the Veteran has an acquired psychiatric condition, to include his diagnosed depression, that is related to his service, his claim must be denied.

Nonservice-connected Pension

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521 (West 2002). 

In pertinent part, eligibility for a pension may be established by a veteran having active duty service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013). 

Thus, eligibility for VA pension benefits requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) (non-service-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war). Nonservice-connected pension benefits may be awarded if the claimant served less than 90 days during a period of war and was discharged or released from service for a service-connected disability. 

The Veteran's military service was from February 1978 to October 1979.  Thus, his entire period of service occurred after the end of the Vietnam Era on May 7, 1975 but prior to the beginning of the Persian Gulf War.  38 U.S.C.A. § 101(29) and (33) (West 2002); 38 C.F.R. § 3.2(f) and (i) (2013).

Therefore, the evidence indicates that the Veteran completed more than 90 days of active service, however, his period of active service was not completed during a period of war.  Therefore, he does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3 (2013).

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in July 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran has not been provided a VA examination in connection with any of the disability claims resolved in this decision; however, the Board finds none is required.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for acid reflux is denied.

Service connection for back disability is denied.

Service connection for fibromyalgia, to include numbness in left arm, hand, and shoulder is denied.

Service connection for sinus condition is denied.

Service connection for hearing loss is denied.

Service connection for blurring in both eyes is denied.

Service connection for sleep apnea is denied.

Service connection for an acquired psychiatric condition is denied.

Service connection for cartilage loss in both knees is denied.

Service connection for gout in ankles and feet is denied.

Service connection for chronic left ankle fracture is denied.

Entitlement to nonservice-connected pension is denied.



REMAND

The Veteran contends he is entitled to service connection for a skin condition, which he has described as a rash covering 75 percent of his body.  The Board finds that a VA examination is necessary with regard to his claim.

Service treatment records reflect that the Veteran complained of a rash various times in service.  In October 1978 he was diagnosed with lichen simplex after complaining of a rash on his left leg for two years.  In August 1979 he reported a rash on his arms, neck, and left leg for two and a half years.  Assessments included eczema, fungal condition, and tinea pedis.  In May 1979 a rash on his arm and neck was identified as being contact dermatitis.

VA treatment records reflect that the Veteran has reported a history of eczema and periodically complained of a rash.  In January 2010 the Veteran sought treatment for a scaly, prickly rash over his entire body.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4)(2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the evidence indicates the Veteran experienced a skin condition in service and the Veteran is competent to report he currently has a rash, which is also suggested by VA treatment records, the Board finds he should be afforded a VA examination to obtain an opinion as to the nature and etiology of any current skin condition.

Accordingly, this matter is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to obtain an opinion on whether any current skin condition is more likely than not related to his service.

A copy of the Veteran's claims file and this remand must be made available to and reviewed by the examiner.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


